DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/8/2021 is acknowledged.  The traversal is on the ground(s) that US’303 does not teach betaine to be a modulating agent.  This is not found persuasive because there is no definition in the specification as to what makes up a modulating agent.  Betaine is expected to perform some type of function in the composition and effect it in some way, thus it can be considered a modulating agent.  Furthermore, the claims lack a special technical feature also in view of the prior art rejection presented below.
The requirement is still deemed proper and is therefore made FINAL.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/8/2021.
Applicant’s election without traverse of species a)magnesium chloride as the cation X; b) disodium phosphate as the anion Y, citric acid and sodium citrate as the modulating agent; d) packaging the composition separately and sequentially applying them; and e) cation and anion being present in separate composition in the reply filed on 1/8/2021 and the interview on 3/29/2021 is acknowledged.
Claim 2, 4 and 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021.


Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “total concentration in cation Xn+ and in anion Ym-”.  This should be amended to recite “total concentration of cation Xn+ and of anion Ym-””  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the use of at least one cation…” but does not recite any positive steps delimiting how the use is actually practiced.
Claim 5 recites the limitation "the counter ion" in reference to ions distinct from cation X and anion Y.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim is interpreted as composition A lacking the claimed anion Y as the counter ion and composition B lacks the claimed cation X as the counter ion, consistent with the specification. 
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubrun (WO 2013/013902).

Regarding claims 1, 5-6 and 8-10: Aubrun teaches composition A to comprise in a cosmetically acceptable medium, at least one polyvalent cation halide, preferably magnesium chloride (Pg. 5, lines 5-10 and Aubrun - claims 1 and 6).
Regarding claims 1 and 17-20, Aubrun teaches that composition A’ comprises at least one polyvalent cation non-halogenated salts (Pg. 4, lines 4-7). Suitable polyvalent cation non-halogenated salts for use include mono- or polycarboxyl hydroxyl acid salts, such as citrates, and lactates such as calcium lactate, reading on modulating agent being lactic acid in salified form (Pg. 5, lines 35-45).
Regarding claims 1, 5 and 11-14 : Aubrun teaches composition B and B’ to comprise in a cosmetically acceptable medium, at least one non-nitrogenous salt of an anion, preferably Na2HPO4 (also known as disodium phosphate), selected from a finite number of options (Pg. 6 lines 45-50 and Aubrun  - claim 15).
Regarding claim 5: Aubrun teaches composition A and A’ to comprise the claimed cation X and does not teach the addition of the claimed anion Y and teaches composition B to comprise the claimed anion Y and does not teach the addition of the claimed cation X, thus the counter ion Y is separate from the cation X and the counter ion X is kept separately from the anion y respectively. 
Regarding claim 15: Aubrun teaches the molar ratio of the cation of the composition A to the anion B to preferably vary from 4/1 to ¼ (Pg. 8, lines 45-50 and Aubrun – claim 18).
Regarding claim 16: The total concentration of polyvalent cation salt of the composition A and of anion salt of the composition B varies from 2 to 25% by weight , relative to the total weight of the compositions A and B (Aubrun – claim 19).

MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Regarding claim 3: As discussed above compositions A and B are different and the modulating agent is present in composition A along with the magnesium chloride. 

Claims 1, 3, 5-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubrun (WO 2013/013902), as applied to claims 1, 3, 5-6 and 8-21 above, and further in view of McCauley (US 2015/0216767).
	As discussed above, the prior art makes obvious the limitations of claims 1, 3, 5-6 and 8-21 above, but they do not teach the composition to comprise citric acid and sodium citrates.
	McCauley discloses a hygienic body wipe (Abs).  McCauley teaches the wipes to comprise ingredients which help protect the skin against perspiration [0010] and can comprise preserving agents.  Suitable preserving agents include citric acid or sodium citrate [0007].
	It is noted that Auburn teaches that composition A and/or B can comprise preservatives, therefore, it would have been prima facie obvious to add a preserving agent such as citric acid to composition A and/or B as McCauley teaches that citric acid is a suitable preserving agent to be use in composition for application to the skin which serve to protect the skin against perspiration and its prima faice obvious for a skilled artisan to purpose the known options within his or her own technical grasp to achieve the predictable result of formulating a composition for use against perspiration.
	One of skill in the art would have been further motivated to add sodium citrate as a preservative as both sodium citrate and citric acid are shown to be preservatives and its prima facie obvious to use a combination of functionally equivalent compounds, both taught by the prior art to be used for the same purpose, in a composition together for the same purpose.
Conclusion
	No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613